FOR PUBLICATION
                                                                       Jul 31 2014, 9:29 am




ATTORNEYS FOR APPELLANTS:                     ATTORNEYS FOR APPELLEE:

THOMAS E. MIXDORF                             MELVIN R. DANIEL
EILEEN P.H. MOORE                             RAEGAN GIBSON
TIMOTHY E. OCHS                               Benesch, Friedlander, Coplan &
Ice Miller LLP                                Aronoff, LLP
Indianapolis, Indiana                         Indianapolis, Indiana




                            IN THE
                  COURT OF APPEALS OF INDIANA

BROOKVIEW PROPERTIES, LLC and FIRST                  )
MERCHANTS BANK OF CENTRAL INDIANA,                   )
                                                     )
     Appellants-Plaintiffs,                          )
                                                     )
            vs.                                      )   No. 32A04-1312-PL-606
                                                     )
PLAINFIELD PLAN COMMISSION,                          )
                                                     )
     Appellee-Defendant.                             )


                  APPEAL FROM THE HENDRICKS SUPERIOR COURT
                        The Honorable David H. Coleman, Judge
                             Cause No. 32D02-1302-PL-23



                                     July 31, 2014


                              OPINION - FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

      Brookview Properties, LLC and First Merchants Bank of Central Indiana

(collectively “Brookview”) petitioned the Town of Plainfield for approval of a Planned

Unit Development (“PUD”) preliminary plan and final detailed plan for development of a

proposed apartment complex. The Plainfield Plan Commission (“Plan Commission”)

denied the petition following a public hearing. Brookview filed a verified petition for

judicial review, and the trial court affirmed the Plan Commission’s denial of the

development plan. Brookview appeals the trial court’s judgment in favor of the Plan

Commission and raises the following consolidated and restated issues for our review:

      1.     Whether the Plan Commission exceeded its authority when it denied
             the development plan.

      2.     Whether the Plan Commission’s findings are adequate.

      3.     Whether the Plan Commission’s decision violated Brookview’s right
             to substantive and procedural due process.

      4.     Whether the Plan Commission’s decision constituted an
             uncompensated taking in violation of the United States and Indiana
             Constitutions.

      We affirm.

                      FACTS AND PROCEDURAL HISTORY

      A PUD is a zoning district in which a planned mix of residential, commercial, and

even industrial use is sanctioned subject to restrictions calculated to achieve compatible

and efficient use of the land. 2 Anderson, The American Law of Zoning 4d § 11.12

(1986). Such a district is commonly approved where a large tract of land is owned by a

developer capable of insuring the improvement of the entire area within the guidelines


                                            2
established by the municipality. Id. The PUD process enables an owner of a tract of land

to negotiate with the municipality regarding the manner in which the land will be

developed. T.W. Thom Constr., Inc. v. City of Jeffersonville, 721 N.E.2d 319, 326-27

(Ind. Ct. App. 1999). In 2003, the Town of Plainfield created a PUD called Metropolis.

The Plainfield Town Council (“the Town Council”) rezoned 190 acres of land “from I-1

office/research industrial and I-2 office/warehouse/distribution to PUD market place

planned unit development.” Appellants’ App. at 35.

       The Metropolis PUD was initiated by Frank and Phyllis Gladden, the original

owners of the property, and Chris White of Premiere Properties, LLC, the original

developer of the property, through a rezoning petition identified as PUD-02-003. In

December 2002, the Plan Commission heard the rezoning petition and recommended its

approval. The Town Council approved the rezoning petition through special legislation

in the form of Ordinance 20-2002 (“the Ordinance”).         Exhibit A attached to the

Ordinance    is   entitled   “COMMITMENTS         CONCERNING         THE     USE    OR

DEVELOPMENT OF REAL ESTATE MADE IN CONNECTION WITH A

DEVELOPMENT PLAN APPROVAL, ZONE MAP CHANGE OR PLANNED UNIT

DEVELOPMENT REQUIRED BY THE TOWN OF PLAINFIELD ZONING

ORDINANCE” (“the Commitments”). Appellants’ App. at 256. The Commitments

provide in relevant part as follows:

       STATEMENT OF COMMITMENTS:

       1.     Owner/Petitioner acknowledges that the plans submitted in
       connection with PUD-02-003 constitute a “concept plan” and do not meet
       the standards of a “preliminary plan” as specified in Article 6 of the
       Plainfield Zoning Ordinance. Therefore, Owner/Petitioner agrees to
                                           3
       provide all of the elements of a preliminary plan in the review process
       described in Exhibit 1.
       2.     The petitioner shall meet all the other requirements specified in
       Exhibit 1.

       3.    All requirements of Exhibit 1 shall be determined to be satisfactory
       by the Plan Commission and Town Council prior to Secondary Detailed
       Plan Approval for each phase.

       These COMMITMENTS shall run with the land, be binding on the Owner
       of the above-described real estate, subsequent owners of the above-
       described real estate and other persons acquiring an interest therein. These
       COMMITMENTS may be modified or terminated by a decision of the
       Town of Plainfield Plan Commission made at a public hearing after proper
       notice has been given.

       COMMITMENTS contained in this instrument shall be effective upon the
       approval of petition # PUD-02-003 pursuant to the Town of Plainfield
       Zoning Ordinance, and shall continue in effect until modified or terminated
       by the Town of Plainfield Plan Commission.

       These COMMITMENTS may be enforced jointly or severally by:

       1.     The Town of Plainfield Plan Commission;

       2.     Owners of all parcels of ground adjoining the real estate to a depth
       of two (2) ownerships, but not exceeding six-hundred (600) feet from the
       perimeter of the real estate, and all owners of real estate within the area
       included in the petition who were not petitioners for approval . . . .

Appellants’ App. at 257 (emphases added). Exhibit 1 to the Commitments provides in

relevant part as follows:

       2.    At the time of the Plan Commission PUD rezoning request, a map
       which specifies the anticipated phasing and land uses of the project shall be
       provided.

                                          ***

       5.     The developer shall participate in a special Committee review
       process, which Committee shall be formed within 90 days by the Town of
       Plainfield, and shall review requirements as further specified in these
       commitments. The Committee shall be advisory only. The Committee
                                            4
       shall evaluate the project as one or more phases, and provide a
       recommendation for each phase to the Design Review Committee and the
       Plan Commission prior to the submission of a Secondary Detailed Plan for
       each phase. The review process shall also include at least one presentation
       to the Plainfield Plan Commission for each phase, prior to filing a
       Secondary Detailed Plan.

                                            ***

       8.     The overall project (completion of all initial review phases of the
       subject PUD) shall be completed in a maximum of 3 years, with extensions
       possible, if approved by the Plan Commission and Town Council.

       9.     Phase 1 Committee review of this project shall be a maximum of one
       year, with extensions possible, if approved by the Plan Commission and
       Town Council.

                                            ***

       13.     The Committee review for each phase shall include, prior to
       application for a Secondary Detailed Plan, a submission of plans and
       typical details for review of the overall layout, site plans, parking,
       landscape plans, signs, lighting, building materials, and general appearance
       of all facades.

       14.    Committee review for each phase shall be followed by submittal of a
       Secondary Detailed Plan within 60 days, for subsequent review by the
       Design Review Committee and Plan Commission, and shall include a
       development statement stating all of the development standards for that
       phase. The development standards for similar land uses shall not change
       substantially from phase to phase. Final plans and related details from item
       13 shall also be included in the submittal. . . .

Id. at 260-61 (emphasis added).

       Finally, Plainfield Zoning Ordinance Article 6.1 Planned Unit Development

District (“Article 6.1”) provides in relevant part:

       A.     Intent

       The Planned Unit Development (PUD) District is designed to: encourage
       creativity and innovation in the design of developments; provide for more
       efficient use of land including the reduction of land area disturbed for
                                              5
utility lines and motor vehicle Access; permit special consideration of
property with outstanding natural or topographical features; facilitate use of
the most appropriate construction techniques in the development of land;
and, to provide for any individual land use not otherwise specified
elsewhere in this Ordinance. The PUD District provides flexibility in land
use regulations by allowing for the consolidation of the Subdivision and
Zone Map Change procedures as set forth below. The PUD District
encourages imaginative uses of open space, promotes high standards in
design and construction, and furthers the purposes of the Comprehensive
Plan.

The PUD District is not intended for the development of residential
Subdivisions or other developments which are provided for as a matter of
right within any individual District of this Ordinance.

B.     Permitted Uses and Development Requirements

1.     Permitted Uses.

Primary Uses in the PUD District shall be any use or range of uses
specified in the PUD District ordinance establishing such District and shall
be the same as those specified in the petition for Zone Map Change, either
in text form or as noted in the Preliminary Plan filed with the petition for
Zone Map Change. Primary Uses, by way of example, may include any
residential, commercial or industrial land use, or any individual land use or
combination of land uses deemed appropriate for the real estate.

                                    ***

C. Procedure for Approval of a Planned Unit Development

1.     Overview

The complete review and approval process for a PUD consists of three (3)
elements:

-      Concept Plan Design Review;

-      Zone Map Change, including a Preliminary Plan; and,

-      Secondary Review of a Final Detailed Plan.

To facilitate the use of this PUD District, after completion of the Concept
Plan Review, a petitioner may elect to proceed with the Zone Map Change,
                                      6
including a Preliminary Plan, approval of a Final Detailed Plan, and
Primary Plat approval separately or may elect to combine any or all of
those elements for joint approval. If a petitioner elects to combine any or
all of those elements, all elements elected to be combined shall be docketed
before the Plan Commission for a joint hearing.

If filed separately, the procedure for filing for approval of a Zone Map
Change including a Preliminary Plan shall be the same as that required for
any other petition for Zone Map Change before the Plan Commission,
except as otherwise provided for in this Article. The procedure for filing
for approval of a Final Detailed Plan is set forth in Article 6., D.

2.     Filing for Concept Plan Review

The petitioner shall submit a Concept Plan consisting of: (i) a written
description of the proposed preliminary PUD; and, (ii) a Sketch Plan for the
proposed development, for review by the Staff prior to filing a petition for
Zone Map Change to the PUD District.

Staff shall review the proposed Concept Plan taking into consideration
information regarding the terrain of the site and any unique natural features
of the site.

                                   ***

Notwithstanding anything contained in this Ordinance to the contrary,
neither the Staff’s review of the proposed Concept Plan submitted for
review nor Staff’s comments to the petitioner relating thereto shall be
considered a denial, approval or decision concerning the proposed Concept
Plan.

3.    Filling for Zone Map Change, Including a Preliminary Plan, with the
Plan Commission

a.      Filing Deadline – All petitions for Zone Map Change, including a
Preliminary Plan, shall be filed at least forty-five (45) days prior to the
initial public hearing at which they are to be considered by the Plan
Commission.

b.      Petition – After completion of the Concept Plan Review, an
application for Zone Map Change to the PUD District, which includes a
Preliminary Plan, may be filed with the Plan Commission. All petitions for
Zone Map Change to the PUD District shall contain a Preliminary Plan that
satisfies the requirements as set forth below, and shall specify in either
                                     7
general terms or detailed terms the Development Requirements that will
apply to the real property that is included in the petition.

                                    ***

e.   Preliminary Plan – A Preliminary Plan filed with the Plan
Commission shall satisfy the following requirements:

A Preliminary Plan shall include:

(1)    A Sketch Plan which depicts the location of proposed land uses and
maximum land use densities (i.e., Lot Area, Floor Area, ratio of Floor Area
to Lot Area, identification of areas in which Buildings may be located, open
space, Setback Lines, distance between Buildings, height of Structures,
Signs, Parking Areas, Loading Areas, and landscaping);

(2)    Proposed layout of Streets, open space and other basic elements of
the development;

(3)    Proposals for handling traffic, parking, sewage disposal, drainage,
tree preservation and removal, and other pertinent development features;

(4)    The current zoning of the area proposed to be developed as well as
the current zoning of the adjacent land;

(5)   A proposed breakdown of sections to be contained in the overall
development along with a statement as to the order and timing of
development;

(6)   All Public and Private Streets and pedestrian ways within two-
hundred (200) feet of the site;

(7)   North arrow, written and graphic scale, general location map; and,

(8)   Percentage of site devoted to open space.

The Preliminary Plan, which may be a Sketch Plan, shall be drawn to a
scale of not more than 1”=100’.

                                    ***

4.    Determination by the Plan Commission.



                                     8
       In its determination of the appropriateness of the proposed PUD and
       whether to recommend approval of the Zone Map Change, including a
       Preliminary Plan, to the Town Council, the Plan Commission shall be
       guided by the extent to which the proposal: (a) accomplishes the intent set
       forth in Article 6., A., above; and, (b) provides for the protection or
       provision of the site features and amenities outlined in Article 6., C., 2,
       above.

       5.     Commitments, Conditions or Surety.

       a.    Commitments – The Plan Commission may require or permit the
       owner of a parcel of property to make written commitments concerning the
       use or development of the subject property in connection with the
       recommendation of approval of a PUD or a Final Detailed Plan Secondary
       Approval pursuant to Article 4.15, of this Ordinance.

                                           ***

       D.     Secondary Review – Final Detailed Plan

                                           ***

       Expiration of Preliminary Plan – In the event that approval of a Final
       Detailed Plan is not obtained for all or a portion of the PUD within the time
       frames outlined above, the Preliminary Plan shall be deemed to have
       expired for that portion of the PUD that has not received approval of a Final
       Detailed Plan, except for the location and density of proposed land uses
       depicted on such Preliminary Plan. Once a Preliminary Plan has expired
       for any portion of the PUD, no development shall occur within the expired
       portions of the PUD until: (a) a new Preliminary Plan is approved by the
       Plan Commission at a public hearing, notice of which shall be given in the
       same manner as for a petition for Zone Map Change; and, (b) approval of a
       Final Detailed Plan as required by this Article has been obtained.

Id. at 77-83 (italics original, some emphases added).

       In 2009, following a judgment and foreclosure against Metropolis’ original

developer and others, First Merchants bought a 25-acre parcel located on the northeast

corner of Metropolis Mile and Metropolis Parkway at a sheriff’s sale (“Hearthview

parcel”). Brookview planned to develop a 300-unit apartment complex on the parcel to


                                            9
be known as Hearthview Metropolis. On July 27, 2012, Brookview filed with the Town

of Plainfield a Development Plan for Architectural and Site Design Review requesting

approval of a “PUD Preliminary Plan” and a “PUD Final Detailed Plan” to develop

Hearthview Metropolis. Id. at 140.

       At a public hearing on Brookview’s petition in January 2013, the Plan

Commission heard evidence in support of and in opposition to the proposed development

of Hearthview Metropolis. A Department of Planning and Zoning Staff member,1 Ms.

Sprague,2 introduced the petition and stated in relevant part as follows:

       The proposal [for Hearthview Metropolis] overall [sic] that site is zoned
       Metropolis PUD and is completely surrounded by the Metropolis PUD.
       What the petitioner is proposing tonight is to construct a 300 unit apartment
       complex in that location. The property was originally zoned with a
       preliminary plan, as multi family, which you can see in the lower corner
       there. Then the comprehensive plan also does recommend a mixed use
       between commercial and residential property as well. For PUD’s, it is a
       little bit different than what we normally do, what is required first is the
       preliminary plan be approved and it would establish the uses as well as the
       development standards. That preliminary plan did expire and so they need
       to reestablish the development standards for the site. Also for in the case of

       1
          The Department of Planning and Zoning consists of the Plan Commission, the Board of Zoning
Appeals, and Staff. Staff members give comments to the Plan Commission in consideration of petitions
such as the one at issue here. Article 10.4 (D) of the Town of Plainfield Zoning Ordinance provides that
Staff

       shall be charged with the administration of this Ordinance and, in particular, shall have
       the jurisdiction, authority and duties described below:
       1.       To conduct preliminary consultations with potential applicants regarding
       development proposals regulated by this Ordinance.
       2.       To review all Improvement Location Permit applications for compliance with the
       provisions of this Ordinance.
       3.       To issue Improvement Location Permits upon a determination that such permit
       application is in full compliance with all terms and provisions of this Ordinance, the
       Plainfield Subdivision Control Ordinance, and all other duly adopted applicable
       ordinances, rules or regulations of the Town of Plainfield.

Appellants’ App. at 225.
       2
           The record does not reveal Ms. Sprague’s first name.
                                                   10
       Metropolis PUD, the [C]ommitments set up the requirement . . . for a
       special committee to be created that would review the preliminary plans.
       What that special committee was supposed to review was whether what
       they submitted was detailed enough and also if it covered the infrastructure
       for the proposal so whether drainage was covered, the traffic was covered,
       and so on.

                                           ***

               Generally the proposed project meets the original PUD expectations
       for land use as well as the comprehensive plan expectations for land use. In
       the past the Commission has expressed concerns if residential should come
       first or if commercial should come first. One of the thoughts was that if the
       residential was there that would help support the commercial and so which
       way will it go, is this going to be too soon or is it actually going to help
       attract commercial? How does the multifamily impact the school system
       and the desired housing mix? Staff has not heard specifically anything
       from the school corporation this time. . . . All plans again comply with
       what the R-6 [multi-family] required, or is pretty close and DRC and staff
       said it is okay. . . .

Id. at 523-24 (emphases added). Timothy Ochs, representing Brookview, then began his

presentation by stating that

       we want to make sure that we understand what is going on tonight and from
       our perspective that is development plan approval, and under the terms of
       the Plainfield Zoning Ordinance, that is a preliminary plan approval and a
       detailed Development Plan approval. This is not a rezoning. When the
       Metropolis PUD was initially brought in as staff pointed out, this area was
       designated for multifamily with the density commensurate with what is
       present in this project. If you look at your own zoning ordinance section
       6.1 part D, it even says when a preliminary plan expires and it has to be
       renewed, you have to establish development requirements as staff pointed
       out, absolutely again, however, what is not lost [are] our uses and density
       and location. That is not lost here, this is not a rezoning, and the use is not
       an issue here from our perspective, this is about development requirements.

Id. at 524 (emphases added).

       Two members of the public expressed opposition to the development of

Hearthview Metropolis.         Gillian Downham, Regional Director for the Becovic


                                             11
Management Group, owner and manager of another apartment complex located in the

Metropolis PUD called Central Park Metropolis, stated that Central Park and another

apartment complex in Metropolis called Canyon Club had seen dropping occupancy

rates, and she suggested that Metropolis could not support another apartment complex.

And Lance Angle, the general manager of the Metropolis Shopping Center, expressed his

opinion that Hearthview Metropolis was not consistent with the mixed-use development

that “the original developer had in mind[.]” Id. at 527.

       Then Plan Commission Member Brandgard stated that the proposed Hearthview

Metropolis development did not have a retail aspect to it, which was, in his opinion, “a

violation of the intent of what the PUD was and what we had in it.” Id. at 528. And Plan

Commission Member McPhail stated that the designation of the Hearthview parcel as

multi-family was only “a conceptual idea,” and it was originally proposed as a multi-

family complex with retail on the first floor. Id. at 529. McPhail agreed with Brandgard

that the proposed complex did “not address the overall PUD” at all.          Id. McPhail

continued:

       You have taken your section and said, we want to do residential, and we
       don’t know what is going to happen to the rest and we don’t have any effect
       on that. That is unfortunate and we have a difficult situation here where we
       have different property owners, but we still have a PUD intact and I am
       [not] going to [] be able to support any project within that PUD that doesn’t
       address the overall development of the PUD.

Id.

       Ochs then responded that

       now because of the situation we find ourselves in that as you pointed out
       we have separate owners, and dealing with those issues can be difficult, and
       I want to make sure I understand what you mean by dealing with the PUD
                                            12
      as a whole. . . . My client owns just this parcel and that is all they can deal
      with.

Id. at 530. Melvin Daniel, an attorney for the Plan Commission, then stated, “it is the

position of the Town that the multifamily use that you are proposing tonight has never

been approved.” Id. at 532. At the conclusion of the hearing, the Plan Commission

issued the following findings denying Brookview’s petition:

      1.     The Metropolis Planned Unit Development is located in Plainfield,
      Indiana, and was created with special legislation by the Town of Plainfield
      pursuant to Ordinance No. 21-2002 (“the Ordinance”) sometimes referred
      to as Ordinance 20-2002, as amended by Ordinance No. 14-2011.

      2.     Metropolis Planned Unit Development (“PUD”) is subject to
      Commitments (“the Commitments”) that create special procedures and
      rules that were negotiated by and agreed to by the original owner and
      developer of Metropolis and were incorporated into the Ordinance.

      3.     The Commitments run with the land and bind the original owners of
      the real estate and subsequent owners.

      4.     The development of the project is to occur in phases and any phase
      that has not completed the process of approvals by the special committee
      and Plan Commission within 3 years of the adoption of the Ordinance has
      no approval by the Plan Commission or Town, including the use for that
      phase.

      5.    All phases not completing the review and approval requirements of
      the Ordinance by the year 2002, have no approval and may only be
      approved through the review process required by the Ordinance and
      Commitments.

      6.     The proposed development by Brookview is not appropriate to the
      site and surroundings because: (1) additional renter occupied residential
      development would add to the existing out of balance residential housing
      types in Plainfield; (2) the development does not address the issues
      regarding the remaining undeveloped areas of the PUD; (3) the
      development is not consistent with the intent of the PUD; and, (4) the
      design of the development is not consistent with the design of the
      Metropolis PUD.


                                            13
Id. at 536-37.

       On February 8, 2013, Brookview filed its verified petition for judicial review of

the Plan Commission’s decision. Following a hearing on the parties’ cross-motions for

judgment on the administrative record, the parties submitted proposed findings and

conclusions to the trial court. On November 14, the trial court entered judgment in favor

of the Plan Commission, adopting its findings and conclusions. This appeal ensued.

                            DISCUSSION AND DECISION

                              Standard of Judicial Review

       In Equicor Development, Inc. v. Westfield-Washington Township Plan

Commission, 758 N.E.2d 34, 36-37 (Ind. 2001), our supreme court set out the applicable

standard of review:

       Indiana Code section 4-21.5-5-14 prescribes the scope of court review of an
       administrative decision. That section provides that a court may provide
       relief only if the agency action is: (1) arbitrary, capricious, an abuse of
       discretion, or otherwise not in accordance with law; (2) contrary to
       constitutional right, power, privilege, or immunity; (3) in excess of
       statutory jurisdiction, authority, or limitations, or short of statutory right;
       (4) without observance of procedure required by law; or (5) unsupported by
       substantial evidence. See also Dep’t of Natural Res. v. Ind. Coal Council,
       Inc., 542 N.E.2d 1000, 1007 (Ind. 1989) (“[A]n administrative act is
       arbitrary and capricious only where it is willful and unreasonable, without
       consideration and in disregard of the facts and circumstances in the case, or
       without some basis which would lead a reasonable and honest person to the
       same conclusion.”) Section 4-21.5-5-14(a) further provides that “[t]he
       burden of demonstrating the invalidity of the agency action is on the party .
       . . asserting invalidity.” In reviewing an administrative decision, a court is
       not to try the facts de novo or substitute its own judgment for that of the
       agency. Ind. Code § 4-21.5-5-11; accord Ind. Dep’t of Envtl. Mgmt. v.
       Conard, 614 N.E.2d 916, 919 (Ind. 1993). This statutory standard mirrors
       the standard long followed by this Court. See Town of Beverly Shores v.
       Bagnall, 590 N.E.2d 1059, 1061 (Ind. 1992).



                                             14
              On appeal, to the extent the trial court’s factual findings were based
       on a paper record, this Court conducts its own de novo review of the record.
       Cf. Houser v. State, 678 N.E.2d 95, 98 (Ind. 1997) (“Because both the
       appellate and trial courts are reviewing the paper record submitted to the
       magistrate, there is no reason for appellate courts to defer to the trial court’s
       finding that a substantial basis existed for issuing the warrant.”) If the trial
       court holds an evidentiary hearing, this Court defers to the trial court to the
       extent its factual findings derive from the hearing. GKN Co. v. Magness,
       744 N.E.2d 397, 401 (Ind. 2001).

Here, the trial court’s findings were based on a paper record, so our review of the record

is de novo. See id.

                       Issue One: Plan Commission’s Authority

       Brookview first contends that the Plan Commission “exceeded its authority when

it decided that the multifamily use is ‘inappropriate.’”         Appellants’ Br. at 11.    In

particular, Brookview asserts that

       [t]he Plan Commission’s sole function in reviewing Hearthview’s petition
       was to consider the proposed development plans according to the
       prescribed development standards for multifamily housing. Nevertheless,
       the Plan Commission denied approval of Hearthview’s development plans
       based on its opinion that there is too much multifamily housing in
       Plainfield rather than on the prescribed criteria. Multifamily residential
       housing is an approved use under the PUD for the proposed location, and
       the Plan Commission does not have the power to change that.

Id. at 11-12 (emphasis added). In support of that contention, Brookview points out that

the power to zone the Hearthview parcel lies within the exclusive jurisdiction of the

Plainfield Town Council. See Ind. Code § 36-7-4-1507. And Brookview states that,

while the Plan Commission serves an advisory role in the creation of zoning districts, it

does not have the power to create zoning districts or to rezone land once the Town

Council has created zoning districts. See Brown Cnty. Ind. v. Booe, 789 N.E.2d 1, 12

(Ind. Ct. App. 2003) (citing City of Anderson v. Irving Materials, Inc., 530 N.E.2d 730,
                                              15
733 (Ind. 1988)), trans. denied.

       But we agree with the Plan Commission that the issue presented is not whether the

Hearthview parcel was zoned multifamily. The Hearthview parcel and the Metropolis

development as a whole are zoned PUD, and the zoning ordinance that created the PUD

did not establish a land use for the Hearthview parcel. Brookview does not dispute the

Plan Commission’s contention that approval of a preliminary plan is required to establish

a use for the Hearthview parcel. And the Plan Commission contends, and the evidence

shows, that no preliminary plan was ever approved for the Hearthview parcel. Thus, the

Hearthview parcel has no designated land use.

       In particular, the first Commitment included in the Ordinance includes a

disclaimer that the plans submitted with the PUD do not constitute a preliminary plan.

The first Commitment states:

       1.     Owner/Petitioner acknowledges that the plans submitted in
       connection with PUD-02-003 constitute a “concept plan” and do not meet
       the standards of a “preliminary plan” as specified in Article 6 of the
       Plainfield Zoning Ordinance. Therefore, Owner/Petitioner agrees to
       provide all of the elements of a preliminary plan in the review process
       described in Exhibit 1.

Appellants’ App. at 39 (emphasis added). And there is no documentary evidence in the

record that a preliminary plan for the Hearthview parcel was ever submitted, let alone

approved. In addition to the Commitments, Plan Commission Member McPhail stated at

the hearing on Brookview’s petition that only a concept plan had been submitted for the

Hearthview parcel.     Brookview’s contention that the Plan Commission approved a

preliminary plan designating the land use as multifamily is incorrect.

       Still, Brookview maintains that there is no significant difference between a
                                            16
concept plan and a preliminary plan. In particular, Brookview points out that the PUD

ordinance provides that both concept plans and preliminary plans must include a “sketch

plan.” See id. at 146, 149. And the PUD ordinance also states that a preliminary plan

“may be a sketch plan[.]” Id. at 149. Thus, Brookview maintains that the “issue was not

whether what was previously submitted met all the criteria for a ‘preliminary plan.’ The

only issue was whether the proposed uses were depicted on the plan, and the undisputed

testimony of Staff was that the location at issue was depicted and approved for

multifamily housing.” Appellants’ Br. at 15.

       We decline Brookview’s invitation to ignore the distinction between a concept

plan and a preliminary plan. They are not equivalent. The Commitments are explicit that

no preliminary plan was submitted, and Article 6.1 clearly differentiates between a

concept plan and a preliminary plan. For instance, Subsection C(3)(b) provides: “After

completion of the Concept Plan Review, an application for Zone Map Change to the PUD

District, which includes a Preliminary Plan, may be filed with the Plan Commission.”

Here, again, the evidence shows only that a concept plan with proposed land uses had

been submitted.

       The only support for Brookview’s contention that the Hearthview parcel was

designated multifamily with approval of a preliminary plan is found in the introductory

statement of a staff member at the public hearing on January 10, 2013. That staff

member, Ms. Sprague, introduced Brookview’s petition at that hearing and stated in

relevant part as follows:

       The proposal [for Hearthview Metropolis] overall, that site is zoned
       Metropolis PUD and is completely surrounded by the Metropolis PUD.
                                          17
        What the petitioner is proposing tonight is to construct a 300 unit apartment
        complex in that location. The property was originally zoned with a
        preliminary plan, as multi family, which you can see in the lower corner
        there. Then the comprehensive plan also does recommend a mixed use
        between commercial and residential property as well. For PUD’s, it is a
        little bit different than what we normally do, what is required first is the
        preliminary plan be approved and it would establish the uses as well as the
        development standards. That preliminary plan did expire and so they need
        to reestablish the development standards for the site.

Appellants’ App. at 523 (emphases added).

        Plan Commission Member McPhail disputed Sprague’s description of the plan as

a preliminary plan and stated that it was only a concept plan. 3 Moreover, we note that

Brookview does not direct us to anything in the record that would correlate with

Sprague’s reference to “the lower corner” of a document presented at the hearing. Id. If

a preliminary plan had been approved and Sprague had identified a map or document

indicating that approval, that might resolve the issue. Instead, Brookview contends only

that we should rely on Sprague’s statement, without more, as proof of the designated land

use under a preliminary plan.4


        3
           We reject Brookview’s contention that, while the staff member’s comments are evidence,
Member McPhail’s remarks cannot be considered in our review. Citing our supreme court’s opinion in
Derloshon v. City of Fort Wayne on Behalf of Department of Redevelopment, 250 Ind. 163, 234 N.E.2d
269, 273 (1968), Brookview asserts that it is “well-settled that an administrative body cannot rely on its
own information for support of its findings.” But Brookview mischaracterizes the rule stated in
Derloshon, which provides that an administrative body cannot rely on its own information to support its
findings, but must base its findings “‘on evidence produced in the hearing at which an opportunity is
given to all interested parties to offer evidence and cross-examine witnesses.’” 234 N.E.2d 269, 273
(citation omitted). Here, Brookview makes no contention that it was denied an opportunity to present
evidence that a preliminary plan had been approved or was otherwise denied a fair hearing. Thus, its
reliance on Derloshon is misplaced.
        4
          To the extent Brookview contends that the Staff member was making reference to a “zone
map,” Brookview does not direct us to any part of the record purporting to be the zone map at issue. See
Appellants’ Br. at 19-20 (“Here, interpretation of zone maps and administration of the zoning ordinance
was specifically within the duties, responsibilities, and knowledge of Staff[.]”) And our review of the
record reveals only a “Future Land Use Map” submitted as part of the Town of Plainfield’s “2025
Comprehensive Plan Supplement #1.” See Appellants’ App. at 226-28. Brookview makes no contention
                                                   18
       Again, our review of this issue is de novo. Equicor Development, 758 N.E.2d at

36-37. Each of Brookview’s arguments on the issue of whether the Hearthview parcel is

designated multifamily is based on the premise and contingent on a determination that a

preliminary plan had been approved.             We hold that the evidence and reasonable

inferences therefrom show that no preliminary plan was approved for the Hearthview

parcel, and without a preliminary plan, there was no designated land use for that parcel.

The trial court did not err when it concluded that the Plan Commission had the authority

to reject the proposed multifamily use for the Hearthview parcel.

       Finally, we address Brookview’s contention that the Plan Commission has

exceeded its authority by “determin[ing land] use in a PUD on a case-by-case basis.”

Appellants’ Br. at 20. In support of that contention, Brookview cites to this court’s

opinion in T.W. Thom Construction, 721 N.E.2d at 327, where we stated:

       [T]he operation and effect of [] zoning ordinances must be clear from
       reading the text. It is well-settled that zoning ordinances must be precise,
       definite and certain in expression so as to enable both the landowner and
       municipality to act with assurance and authority regarding local land use
       decisions. This requirement is dictated by due process considerations in
       that the ordinance must provide fair warning as to what the governing body
       will consider in making a decision.

              Under our Home Rule statute, a municipality may elect not to
       exercise its power over local land use decisions. See Ind. Code § 36-1-3-5.
       But the City cannot, by an unwritten policy, custom and practice, relinquish
       its zoning authority over mobile home parks in violation of its own
       ordinance. A zoning ordinance cannot be administered ad hoc, or without
       authority, but must be administered according to its terms.

(Citations omitted).

       But, again, here, the Ordinance was approved after the original owner of the parcel

that that map was a “zone map” or otherwise shows that a preliminary plan was approved designating the
Hearthview parcel as multifamily.
                                                 19
agreed to the Commitments, which created a review and approval process that deviates

from the standard PUD approval process and gives the Plan Commission authority to

review proposed land uses before approving a preliminary plan. The operation and effect

of the Ordinance is clear from reading the text. And all subsequent owners, including

Brookview, are bound by the Commitments. Brookview stands in the shoes of the

original developer and its interest is subject to the Commitments of the original

developer, which are recorded and run with the land. As Plan Commission Member

McPhail acknowledged at the December 2013 hearing, it is “unfortunate” that the

original owner defaulted and the original development concepts devised by the original

developer and the Plan Commission have not panned out. Appellants’ App. at 529. The

Metropolis PUD contemplated that development of the entire tract would be controlled

by a single owner. The phase-by-phase approval process is made more “difficult” given

the number of “different property owners” involved now, but the terms of the Ordinance

remain in force. See id.

                                  Issue Two: Findings

       Brookview next contends that the Plan Commission’s findings are inadequate. In

particular, Brookview maintains that Finding 6 is “a general statement that merely tracks

the language of the ordinance [and] is insufficient as a matter of law to support a denial.”

Appellants’ Br. at 23. And Brookview asserts that the subfindings in Finding 6 are an

“attempt[] to bolster” the general statement in Finding 6 and are “impermissibly

general[.]” Id. at 24. Brookview concludes that

       each of the findings is legally insufficient because it either has no basis in
       the ordinance and/or support in the evidence. All the evidence at the
                                            20
       hearing was favorable to approval of the project, except for two
       remonstrators whose complaints were wholly outside the scope of what the
       Plan Commission was allowed to consider. Several of the Commissioners
       themselves were complimentary of the plans. The findings are not
       sufficient and cannot support the Plan Commission’s decision.

Id.

       Indiana Code Section 36-7-4-1406(a) provides that a plan commission shall make

written findings concerning each decision to approve or disapprove a development plan.

Written findings are necessary to insure adequate judicial review of administrative

decisions. The Kroger Co. v. Plan Comm’n of the Town of Plainfield, 953 N.E.2d 536,

543 (Ind. Ct. App. 2011), trans. denied. Each of the specific and concrete reasons for the

denial should be stated in the findings and should not be raised in a piecemeal fashion so

that the petitioner may attempt to amend its plan to comply with the ordinance. Id. The

findings are insufficient to support the commission’s ultimate findings if they are merely

a general replication of the requirements of the ordinance at issue. Id.

       Here, again, the Plan Commission found as follows:

       1.     The Metropolis Planned Unit Development is located in Plainfield,
       Indiana, and was created with special legislation by the Town of Plainfield
       pursuant to Ordinance No. 21-2002 (“the Ordinance”) sometimes referred
       to as Ordinance 20-2002, as amended by Ordinance No. 14-2011.

       2.     Metropolis Planned Unit Development (“PUD”) is subject to
       Commitments (“the Commitments”) that create special procedures and
       rules that were negotiated by and agreed to by the original owner and
       developer of Metropolis and were incorporated into the Ordinance.

       3.     The Commitments run with the land and bind the original owners of
       the real estate and subsequent owners.

       4.     The development of the project is to occur in phases and any phase
       that has not completed the process of approvals by the special committee
       and Plan Commission within 3 years of the adoption of the Ordinance has
                                             21
       no approval by the Plan Commission or Town, including the use for that
       phase.

       5.    All phases not completing the review and approval requirements of
       the Ordinance by the year 2002, have no approval and may only be
       approved through the review process required by the Ordinance and
       Commitments.

       6.     The proposed development by Brookview is not appropriate to the
       site and surroundings because: (1) additional renter occupied residential
       development would add to the existing out of balance residential housing
       types in Plainfield; (2) the development does not address the issues
       regarding the remaining undeveloped areas of the PUD; (3) the
       development is not consistent with the intent of the PUD; and, (4) the
       design of the development is not consistent with the design of the
       Metropolis PUD.

Appellants’ App. at 536-37.

                                         Finding 6

       Brookview first contends that Finding 6 is insufficient to support the Plan

Commission’s ultimate findings because it is “merely a general replication of the

requirements of the ordinance at issue.” See Kroger, 953 N.E.2d at 543. We note,

however, that each finding does not stand alone, and we construe a plan commission’s

findings as a whole to determine whether they provide fair notice to a petitioner of the

reasons for a denial. See, e.g., Van Vactor Farms, Inc. v. Marshall Cnty. Plan Com’n,

793 N.E.2d 1136, 1146 (Ind. Ct. App. 2003), trans. denied. Indeed, the Plan Commission

supported its general finding that the proposed development is not appropriate to the site

and surroundings with four subfindings. And the findings as a whole provide fair notice

to Brookview of the reasons for the Plan Commission’s decision.              Brookview’s

contention on this issue is not well-taken.



                                              22
                                    Subfinding 6(1)

       Brookview contends that subfinding 6(1) “has no authority in the [Plainfield

zoning] ordinance and is without evidentiary support.”      Appellants’ Br. at 24.    In

particular, Brookview maintains that: the subfinding does not consider whether the

proposed complex “is appropriate to the site or the surroundings”; multifamily use has

already been approved for the property, so the Plan Commission does not have the

authority to “rezone” the property; “nothing in the zoning ordinance or PUD allows the

Plan Commission to consider the balance of housing types in Plainfield in reviewing

development plans” and there was no evidence that the Hearthview Metropolis would put

the percentage of rental housing out of balance; and the “only evidence before the Plan

Commission was that ‘the proposed project meets the original PUD expectations for land

use as well as the comprehensive plan’” (quoting Sprague). Id. at 24-25.

       First, because multifamily use was not a designated land use for the Hearthview

parcel, Brookview’s contentions on this issue, which are contingent on that designation,

must fail. Second, Brookview does not cite any statutory authority or case law to support

its assertion that the Plan Commission was not permitted to consider the “balance of

housing types” in Plainfield in reviewing the development plan. Brookview merely states

that “nothing in the zoning ordinance or PUD” permits that consideration. Appellants’

Br. at 25.

       But Indiana Code Section 36-7-4-1403 provides in relevant part that in reviewing

a development plan the Plan Commission may consider the compatibility of the

development with surrounding land uses and “[o]ther requirements considered


                                           23
appropriate by the legislative body.” And from the inception of the PUD, the Plan

Commission expressed concern about “out of balance residential housing types in

Plainfield.” Appellants’ App. at 536. During the December 2, 2002, public hearing on

the petition for the PUD rezoning, the Director of Planning for the Town of Plainfield

stated as follows:

       However, you know that there is quite a bit of multi-family already in
       Plainfield and you also know that we have recently added to that with some
       developments that were approved in Saratoga and elsewhere. So, that is an
       issue to consider is the amount of multi-family development that we would
       have and the type of multi-family development that we would end up with.

Id. at 328. Finally, the Plan Commission heard from a remonstrator at the December

2013 hearing that existing apartment complexes in the area were seeing increased

vacancy rates and that the addition of the Hearthview Metropolis was a “very serious

concern” for the existing complexes. Id. at 527. Brookview’s contention that there is

neither authority under the zoning ordinance nor a factual basis in the record for the

finding is without merit.

                                    Subfinding 6(2)

       Brookview next contends that “[n]owhere does the zoning ordinance or PUD

ordinance allow the Plan Commission to consider whether ‘the development addresses

the issues regarding the remaining undeveloped areas of the PUD’ when considering

whether to approve development plans.” Id. at 25-26. Brookview acknowledges that the

entire PUD originally had one owner and now has many different owners.              But

Brookview points out that “the Town Council specified no requirement . . . that

independent owners account for the status of development elsewhere in the PUD. The


                                          24
Plan Commission cannot require that an owner develop property that it does not own.”

Id. at 26.

       But, as a Plan Commission member stated at the hearing, the original concept plan

indicated that the parcel would be a mix of retail and multifamily. And, as the Plan

Commission members discussed during the December 2013 hearing, the PUD requires a

“cohesive development,” and Plan Commission Member Brandgard suggested that

Brookview consult with owners of adjacent parcels “to keep it somewhat together of

what it was supposed to be originally.” Appellants’ App. at 530. Regardless, the record

is replete with evidence that the PUD was designed to be a mixed-use development, and a

concern has persisted that the residential component should be balanced with the

commercial component. Because Brookview’s proposed development does not consider

that balance but treats Hearthview Metropolis as if it were a freestanding parcel and not

part of a PUD, we cannot say that the Plan Commission’s finding on this issue is

unfounded.

                                      Subfinding 6(3)

       Brookview contends that this subfinding “is not a legitimate basis for denying the

petition, nor is there evidence in the record to support it.” Id. at 27. And Brookview

asserts that in Kroger, this court held that this finding is insufficient as a matter of law.

Brookview also states, again, that the only evidence before the Plan Commission was that

the “development was consistent with the intent of the PUD and the comprehensive

plan.” Id.




                                             25
       In Kroger, we held that the Plan Commission’s three findings, including the

finding that “the proposed development is not consistent with the intent and purpose of

the Plainfield Zoning Ordinance,” were insufficient because they were “merely a general

replication of a few of the considerations set forth in the Plainfield Zoning Ordinance.”

953 N.E.2d at 544. And we stated that the findings did not “provide sufficient specificity

to inform Kroger why its proposed development of a gas station was not appropriate to

the site and its surroundings or consistent with the intent and purposes of the Plainfield

Zoning Ordinance.” Id. Here, while subfinding 6(3) may be insufficient on its own, the

findings, as a whole, are sufficiently specific to inform Brookview why its proposed

development was inappropriate for the PUD. And the evidence clearly supports the

finding in that the proposed development does not take into consideration the intent of the

PUD to encourage mixed use development. As Plan Commission Member Brandgard

stated at the hearing, “Bringing in a residential part that does nothing, and is not a part of

increased retail part [sic], is in my mind a violation of the intent of what the PUD was

and what we had in it.” Appellants’ App. at 528.

                                      Subfinding 6(4)

       Finally, Brookview contends broadly that “There is simply no evidentiary basis to

conclude that the design in Hearthview’s development plans is not consistent with the

PUD.” Appellants’ Br. at 29. Brookview maintains that: multifamily housing is an

approved use for the parcel; under Plainfield’s zoning ordinance, “site appropriateness”

for a particular design is already established for a multifamily housing project once the

development plans pass the ordinance’s rigorous development and architectural and site


                                             26
design standards and review process; and “the Plan Commission again failed to provide

any specificity as to how the design of Hearthview Metropolis is deficient, and the

evidence does not support such [a] finding.” Id. at 28-29.

       But, once again, each of Brookview’s contentions on this issue is contingent on

the assumption that multifamily was an approved use for the Hearthview parcel, which is

not the case. One of the remonstrators testified that, “just from the elevations that I saw,

[the proposed Hearthview Metropolis] looks completely different than what the shopping

center does.” Appellants’ App. at 527. In other words, there was evidence presented that

the proposed design of Hearthview Metropolis was not consistent with the overall PUD.

       We agree with the Plan Commission that its findings are supported by substantial

evidence, including: discussion of the renter versus owner housing mix being out of

balance and the threat additional renter-occupied housing presented to the school

corporation in the form of increased student turnover and lower quality education;

discussion that the complex did not take into account the undeveloped property within

and the cohesion of Metropolis; testimony that the intent of the PUD was for commercial

development to drive residential development and that bringing in a residential

development that did not promote commercial development violated the intent of the

PUD; and testimony and discussion that the architectural features and elevations of the

proposed complex differed from those of the existing shopping center. We hold that the

Plan Commission’s findings are sufficiently specific.

                               Issue Three: Due Process

       Brookview contends that


                                            27
       [t]he Plan Commission’s wrongful denial of the Proposed Development
       Plan, on the purported basis that it did not describe an approved use under
       the Metropolis PUD was without any legitimate basis and beyond the Plan
       Commission’s discretion under the standards established by Indiana law
       and the Plainfield Zoning Ordinance. The Plan Commission’s actions were
       arbitrary and capricious and without any rational basis. As a result,
       [Brookview]’s substantive due process rights were violated.

Appellants’ Br. at 31.

       In Equicor, our supreme court stated:

       An inquiry into the motive of an agency action may be proper in some
       circumstances, notably where there is a claimed violation of rights
       protected by the Fourteenth Amendment. Thus, in the context of a zoning
       administrative action, “[a] violation of substantive due process rights is
       demonstrated if the government’s actions were not rationally related to a
       legitimate state interest or were motivated by bias, bad faith, or improper
       motive.” John E. Long, Inc. v. Borough of Ringwood, 61 F.Supp.2d 273,
       280 (D.N.J. 1998). “[A] plaintiff must show that the state administrative
       agency has been guilty of ‘arbitrary and capricious action’ in the strict
       sense, meaning ‘that there is no rational basis for the . . . [administrative]
       decision.’” Brody v. City of Mason, 250 F.3d 432, 438 (6th Cir. 2001)
       (holding city’s grant of permit to operate business in residential
       neighborhood not arbitrary and capricious); accord Greenbriar, Ltd. v. City
       of Alabaster, 881 F.2d 1570, 1577 (11th Cir. 1989). An improper motive
       may also be demonstrated by evidence of extreme partisan political
       considerations, personal conflicts of interest and gain, or invidious
       discriminatory intent. Long, 61 F.Supp.2d at 283.

758 N.E.2d at 37.

       Here, because the evidence supports the Plan Commission’s determination that

multifamily was not an approved use for the Hearthview parcel, and because the

evidence, overall, supports the Plan Commission’s decision to deny Brookview’s

petition, Brookview has not shown that the Plan Commission’s actions were arbitrary and

capricious and without any rational basis. Accordingly, Brookview’s contention that it

was denied due process is without merit.


                                            28
                                  Issue Four: Taking

       Brookview contends that the Plan Commission’s decision constitutes an

uncompensated taking in violation of the United States and Indiana constitutions. While

property may be regulated to a certain extent, if regulation goes too far it will be

recognized as a taking. Bd. of Zoning Appeals v. Leisz, 702 N.E.2d 1026, 1028 (Ind.

1998). Here, Brookview maintains that it “purchased the subject property with the

knowledge and expectation that a multifamily use was approved under the original

preliminary plan.”     Appellants’ Br. at 32.       Thus, Brookview asserts, the Plan

Commission’s de facto “zoning” decision to remove multifamily as an approved use was

an impermissible taking without just compensation. Brookview also contends that its

proposed development was “singled out” for less favorable treatment than other parcels

in the PUD, which constitutes “reverse spot zoning” and an unconstitutional regulatory

taking. Id. at 33 (citing Penn Cent. Transp. Co. v. New York City, 438 U.S. 104, 132

(U.S. 1978)).

       First, we reject Brookview’s contention that it “purchased the subject property

with the knowledge and expectation that a multifamily use was approved under the

original preliminary plan.” Appellants’ Br. at 32. Because no preliminary plan had been

approved designating a use for the parcel when Brookview purchased it, Brookview

could not have had any expectation concerning a designated land use. And second,

Brookview does not direct us to any evidence in the record to support its assertion that it

was treated differently than owners of other parcels in the PUD. Accordingly, we reject




                                            29
Brookview’s contention that the Plan Commission’s decision constitutes an

uncompensated taking in violation of the United States and Indiana constitutions.

                                      Conclusion

      Brookview purchased the Hearthview parcel with knowledge that the original

owner and developer had agreed with the Town of Plainfield to “rezone Metropolis as [a]

PUD without approved land uses so that the Town and the Developer could work

together, through the Metropolis Development Process, to establish use and development

requirements for Metropolis.” Appellee’s Br. at 20-21. The first Commitment of the

original developer set out in the Metropolis PUD clearly states that no preliminary plan

and, hence, no land use had been approved for the Hearthview parcel. Because no

preliminary plan had been approved for the Hearthview parcel, Brookview has not shown

that the Plan Commission’s denial of its petition for development plan approval was

arbitrary or capricious. And, finally, the Plan Commission’s decision does not constitute

a taking. The trial court did not err when it granted the Plan Commission’s cross-motion

for judgment on the administrative record and affirmed the Plan Commission’s denial of

Brookview’s development plan.

      Affirmed.

VAIDIK, C.J., and BROWN, J., concur.




                                           30